On the Merits.
PER CURIAM.
After the disposal of the matters o-f pleading discussed above, the respondent interposed a plea of not guilty.
The cause came on for hearing and there was voluminous testimony given ore tenus before the court.
It is shown above that the only charge upon which the removal of the respondent sheriff is sought is “willful neglect of duty.” There are twenty-four specifications under that charge, all of which, broadly stated, allege that the respondent willfully neglected to perform his duty relative to the enforcement of the gambling laws of this state. In substance, the specifications allege that the respondent suffered and permitted in Russell County the open and widespread operation of public places where bets were taken on horse racing and baseball and where dice and card games were played for money; and suffered and permitted in said county the open and widespread operation of lotteries and mechanical gambling devices.
To an understanding of the charge of willful neglect of duty, we advert to the rule stated in Nelson v. State ex rel. Blackwell, 182 Ala. 449, 62 So. 189, 192, where it was said, in part, as follows:
“ * * * that neglect of official duties, to be willful, to authorize forfeiture of office, must be characterized by a certain moral o-r intellectual quality different from that implied in the mere intentional doing, or failing to do, an act. The implication is of a different and more enduring status of the mental o-r moral faculties. There seems to be required such a determined, perverse, and obstinate neglect of official duty as will authorize an inference and finding that defendant is so morally or intellectually constituted as to be unfit fo-r the duties of a public office. No doubt there are cases in which sufficient ground for such conclusion and for impeachment may be found in the proof of a single act o-f commission or omission. An occasion calling for the performance of official duty may be of such great public importance, the duty itself so undeniable and so morally urgent, conditions so insistent, as to justify and require removal from office on proof of a single act or omission; and, of course, repeated legal sins of commission or omission will furnish evidence of unfitness. Our conclusion is that the *140Constitution does not intend that proof of an isolated technical violation of law shall inflexibly require a judgment of impeachment; that the willful neglect of which it speaks means more than the merely intentional omission of an act of public duty; that, to justify removal from office, it must appear that the incumbent is morally or mentally unfit; that unfitness is an inferential fact to be found by the jury which the Constitution guarantees in the cases of officers impeachable in the circuit or other court of like jurisdiction.”
This court has heretofore observed that impeachment proceedings are highly penal in their nature and are governed by the rules of law applicable to criminal causes. Before a respondent can be convicted, it is incumbent on the prosecution to .prove his guilt to the satisfaction of the court beyond reasonable doubt. State ex rel. Attorney General v. Robinson, 111 Ala. 482, 20 So. 30.
The acts of a respondent during a previous term may be considered as evidential facts, in so far as they are connected with or bear upon the respondent’s general course of conduct during the second term, for the limited purpose of inquiring into the motive and intent of the respondent as to the acts and omissions charged to him during the second term, but an official cannot be removed because of his conduct during a previous term. State ex rel. Attorney General v. Hasty, 184 Ala. 121, 63 So. 559, 50 L.R.A.,N.S., 553. The present term of office of the respondent began on January 15, 1951, and this information against him was filed in this court on July 1, 1952. Consequently, the only acts of omission or commission which may be, made the basis of removal from office are those committed by respondent during that period of time.
Respondent was first elected sheriff in 1946 for the four-year term beginning in January, 1947, and ending on January 14, 1951. ' He was re-elected as sheriff in 1950 for the present term. Prior to his original election he had served as deputy sheriff for a number of years and also as acting sheriff for several years during the wartime service of the sheriff.
Russell County is located in the eastern part of the state adjacent to the Georgia-Alabama boundary. It has a population of 40,364. Phenix City, the county seat, is located immediately across the Chattahoochee River from Columbus, Georgia, and has a population of 23,305. Hurtsboro, with a population of 920, is the only other incorporated municipality in Russell County. Columbus, Georgia, has a population of 79,611. Located near Columbus is Ft. Benning, a large military establishment. For many years Phenix City has been frequented extensively by military personnel from Ft. Benning. In some respects Phenix City may be considered a part of the metropolitan area of Columbus. The stated populations are according to the 1950 federal census.
At the beginning of his present term, the sheriff had two deputies. About the middle of 1951, he acquired an additional deputy. In the early part of 1952, a fourth deputy was added to his office. The police force of Phenix City consisted of approximately thirty officers. For aught appearing from the evidence, the residents of all sections of Russell County outside of the police jurisdiction of the two incorporated municipalities could look only to the respondent and his staff for law enforcement insofar as local enforcement agencies were concerned.
All five of the relators testified that they are resident taxpayers of Russell County and are parties to this proceeding. Only one gave any testimony supportive in any way of the charge. Neither this witness nor any other witness testified that the sheriff ever failed or refused when called upon to take prompt action in connection with the suppression of gambling.
Much of the evidence relates to the possession and operation of mechanical devices. These devices fall into two general types. One type consists of what are commonly known as “slot machines” or “roscoe machines” or “one-armed bandit machines.” This type is so constructed that a successful player automatically receives a “pay-off” or reward. We will *141refer hereafter to that type as slot machines. The other type consists of what are known as “pin ball machines.” This type of machine is not so constructed as to automatically “pay off” a successful player, nor do such machines contain any sign or instruction that a prize or reward will be given a successful player. We will refer hereafter to this type as pinball machines. Both types are illegal gambling devices. State ex rel. Green v. One 5 Cent 5th Inning Baseball Machine, 241 Ala. 455, 3 So.2d 27; Eastburn v. Holcombe, 243 Ala. 433, 10 So.2d 457; Roberts v. State, 253 Ala. 565, 46 So.2d 5; White v. State, 253 Ala. 645, 46 So.2d 413.
We would be blind to realities if we did not acknowledge the unsavory reputation, justified or not we do not say, which Phenix City has acquired because of alleged gambling operations there through years past. We perceive that this proceeding is an outgrowth of a desire on the part of some of the citizens of Phenix City to effect a redemption from that reputation. However laudable that purpose may be, it should have no weight in determining whether respondent is guilty or innocent of the charge against him. The pertinent and sole inquiry for us to resolve is whether the respondent, as sheriff, under the evidence here presented is to be convicted of a willful neglect of the duties of his office relative to the enforcement of the gambling laws of this state during the period from January 15, 1951, to June 30, 1952.
We will not undertake to set out the evidence in great detail. It has been carefully considered by the entire court and we are clear to the conclusion that there is very little, if any, evidence tending to show that bets on horse races and baseball games were taken in public places or that lotteries were operated openly or that dice and card games were played for money in public places openly and notoriously after May, 1951.
There is some evidence to the effect that slot machines were possessed and operated in a few places in Russell County subsequent to May, 1951, but the evidence is almost without dispute that such machines disappeared in the fall of 1951.
It is undisputed that pinball machines were found in many public places throughout the county up until the time of the filing of the information. As we have heretofore pointed out, such machines are gambling devices and subject to confiscation. However, the circuit solicitor of Russell County testified that he ad-vised the sheriff that the pinball machines were not in and of themselves gambling devices and could be possessed and operated without violating the laws of this state provided the owner or the person in possession of the machines did not “pay over the counter” to a player who made a successful* score. It is without dispute in the evidence that in failing to take action against the owners or operators of the pinball machines the sheriff acted and relied upon the advice given him by the circuit solicitor. While this advice appears to have been erroneous, the relators do not seem to question the fact that such advice was both given and acted upon in good faith. We think this reliance upon the advice of the solicitor, in view of all the, circumstances of the case, would not justify his conviction of willful neglect of duty, as that term is applied, in failing to move against ,the -pinball machines or their owners or operators. Nelson v. State ex rel. Blackwell,, supra, 182 Ala. at page 463, 62 So. 189; State ex rel. Attorney General v. Hasty, supra.
As pointed out above, the evidence tends to show that slot machines practically disappeared from public places in Russell County in May, 1951. We are not unmindful of the evidence going to show the seizure and destruction of a large number of these machines in the latter part of 1951 and the early part of 1952. But the evidence along this line is of such a character as to convince ús that these machines had not been in operation for many months or were new and had never been uncrated, and had been stored in remote places in the outlying sections of the county, from which places they were either seized by the officers or relinquished by the owners.
We come now to consider the evidence as it relates to the period of time commencing on January 15, 1951, and ending in May, 1951. There is evidence offered on *142behalf of the relators which definitely tends to support the charge that the various forms of illegal gambling heretofore enumerated were carried on openly and notoriously in many public places in Russell County, principally in Phenix City. The -respondent sheriff does not deny the fact that gambling operations in Russell County, particularly in and around Phenix City, were worse during this period of time than any other during his present term of office. He denies, however, that conditions were as bad as depicted by the witnesses for the relators and his evidence is supported by other witnesses called on his behalf who had occasion to go into the public places where it is alleged that gambling operations were carried on. According to the sheriff, he promptly responded to all complaints made to him during that period of time and as the result of the number of complaints made, called upon the Governor of Alabama in April or May of 1951 for assistance in the suppression of illegal gambling. Irrespective of whether the sheriff’s visit to the Governor was induced by complaints made to him by an offended citizenry, the fact that he sought assistance and acted with dispatch tends to negative, in óur opinion, a willful neglect of the duties of his office relative to the enforcement of gambling laws of this state.
We do not mean to be understood as holding that a sheriff can sit idly by and act only upon complaints made to him, for it is his duty to ferret out crime in his county. Code. 1940, Title 54, Sec. 5(4). But this duty relates to all types of crimes, and its performance or lack thereof must be viewed in the light of all the surrounding circumstances, including the population and area of his county, the size of his staff, his other statutory duties as sheriff, and the presence of other agencies charged with the duty of law enforcement.
Numerous citizens appeared before this court and testified as to the good character of the respondent. This testimony must be considered along with other evidence in determining whether there was a willful neglect of duty. The witnesses who testified as to the good character of the respondent came from all sections of Russell County and other parts of the state and represented all walks of life. Although the testimony of these witnesses placed in issue the character of the respondent, and although he took the stand and testified in his own behalf, the relators did not present to this court a single witness to controvert the character witnesses offered on behalf of respondent or to reflect upon his veracity.
We observe there is nothing in the charge or in any o-f the specifications or in the evidence to indicate or suggest that the respondent has ever had any interest in or connection with any gambling operation of any kind.
We are not satisfied beyond a reasonable doubt from the evidence adduced that the respondent sheriff is guilty of willful neglect of official duty as is contemplated by the Constitution as grounds for impeachment and removal from office. We, therefore, conclude that the respondent is not guilty as charged in the information and judgment will be accordingly entered.
LIVINGSTON, C. J., and LAWSON, SIMPSON, STAKELY, GOODWYN and MERRILL, JJ., concur.